Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 11, 2018

                                     No. 04-18-00808-CV

                                     Rodulfo J. MENDEZ,
                                          Appellant

                                               v.

                                      Jessica AGUIRRE,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CI00963
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        Appellant filed a notice of appeal on October 26, 2018. Thereafter, appellant filed a
statement of inability to afford payment. It is therefore ORDERED that the clerk of this court
provide a copy of appellant’s statement of inability to afford payment to the other parties, the
trial court clerk, and the court reporter. It is FURTHER ORDERED that any objection to
appellant’s indigence must be filed on or before December 21, 2018. If no objection is filed, the
appellant will be deemed indigent for purposes of this appeal, and the trial court clerk and the
court reporter will be required to file the clerk’s record and reporter’s record in this appeal
without payment of costs on or before January 22, 2019.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court